DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Application
In response to Office action mailed 12-21-2020 OA, Applicants amended claim 1 in the response filed 01-19-2021.
Claim(s) 1-18 are pending examination.
Response to Arguments
Applicants’ amendments to claim 1 has overcome the previous 35 USC § 112 claim rejection, as set forth in page 3 of the 12-21-2020 OA.
Applicants’ amendments to the claims overcomes the previous prior art of record.
Reasons for Allowance
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is allowed, because the prior art of record, either singularly or in combination, does not disclose or suggest, in combination with the other claimed elements in claim 1, growing a sacrificial layer onto a parent substrate; growing an epitaxial template layer on the sacrificial layer; removing the epitaxial template layer from the parent substrate using an epitaxial lift-off procedure; and bonding the removed template layer to a host substrate using Van der Waals forces and thereby forming a compound semiconductor substrate, where the host substrate is comprised of a material that differs from the material comprising the parent substrate.
Claims 2-8 are allowed, because they depend from the allowed claim 1.  
Independent claim 9 is allowed, because the prior art of record, either singularly or in combination, does not disclose or suggest, in combination with the other claimed elements in claim 9, growing a first protection layer onto a top surface of a parent substrate; growing a sacrificial layer onto an exposed surface of the first protection layer; growing an epitaxial template layer on an exposed surface of the sacrificial layer; removing the epitaxial template layer from the parent substrate using an epitaxial lift-off procedure; and bonding the removed epitaxial template layer to a host substrate using Van der Waals forces and thereby forming a compound semiconductor substrate.
Claims 10-18 are allowed, because they depend from the allowed claim 9.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art
2.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	a. Forrest et al. PG Pub 2011/0186910, teaches methods of making photosensitive devices, such as flexible photovoltaic (PV) devices, through the use of epitaxial liftoff.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina A Sylvia whose telephone number is (571)272-7474.  The examiner can normally be reached on 8am-4pm (M-F).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Feliciano-Ramos can be reached on 5712727925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. S./
Examiner, Art Unit 2895



/KYOUNG LEE/Primary Examiner, Art Unit 2895